Name: Commission Regulation (EEC) No 3493/89 of 21 November 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/10 Official Journal of the European Communities 23. 11 . 89 COMMISSION REGULATION (EEC) No 3493/89 of 21 November 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 24 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. M OJ No L 355, 17. 12. 1987, p . 19. 23 . 11 . 89 Official Journal of the European Communities No L 340/11 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 120 0702 00 10 0702 00 90 Tomatoes 42,59 1 831 339,18 87,25 296,71 7 822 32,90 64 194 98,47 30,09 1.30 0703 10 19 Onions (other than sets) 11,32 486 90,13 23,18 78,84 2 078 8,74 17 058 26,16 7,99 1.40 0703 2000 Garlic 219,85 9 453 1 750,52 450,29 1 531,32 40 369 169,81 331 301 508,21 155,30 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 109,30 4 699 870,28 223,86 761,30 20 069 84,42 164 708 252,66 77,20 1.100 ex 0704 90 90 Chinese cabbage 77,70 3 344 618,87 159,32 540,74 14 274 60,04 116 996 179,87 55,06 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 101,61 4 369 809,07 208,12 707,76 18 658 78,48 153 124 234,89 71,77 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 106,60 4 645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 11 0707 00 19 Cucumbers 83,04 3 570 661,22 170,08 578,42 15 248 64,14 125 141 191,96 58,66 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 430,76 18 522 3 429,88 882,28 3 000,40 79 097 332,73 649 134 995,76 304,28 1.170 0708 20 10 0708 20 90 Beans (Vigna spp Phaseolus spp.) 110,76 4 762 881,96 226,87 771,52 20 339 85,55 166 919 256,05 78,24 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 98,92 4 253 787,70 202,62 689,06 18 165 76,41 149 079 228,68 69,88 1.200 I Asparagus : \ I li llli LI 1.200.1 ex 0709 20 00  green 402,01 17 286 3 200,99 823,40 2 800,17 73 819 310,52 605 815 929,31 283,98 1.200.2 ex 0709 20 00  other 341,40 14 680 2 718,40 699,26 2 378,01 62 689 263,71 514 481 789,20 241,16 1.210 0709 30 00 Aubergines (egg-plants) 51,45 2 212 409,73 105,39 358,43 9 449 39,74 77 546 118,95 36,35 1.220 ex 0709 40 00 Celery stalks and leaves 49,67 2 135 395,52 101,74 345,99 9 121 38,36 74 856 114,82 35,08 1.230 0709 51 30 Chantarelles 556,01 23 931 4 428,22 1 139,98 3 869,16 102135 429,67 837 139 1 287,01 394,04 1.240 0709 60 10 Sweet peppers 96,84 4164 771,12 198,36 674,56 17 783 74,80 145 942 223,87 68,41 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 39,54 1 700 314,85 80,99 275,43 7 261 30,54 59 589 91,40 27,93 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 83,09 3 573 661,63 170,19 578,78 15 258 64,18 125 219 192,08 58,69 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 102,11 4 390 813,05 209,14 711,24 18 750 78,87 153 877 236,04 72,13 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 37,62 1 617 299,58 77,06 262,07 6908 29,06 56 699 86,97 26,57 2.30 ex 0804 30 00 Pineapples, fresh 42,24 1 816 336,38 86,53 294,26 7 757 32,63 63 663 97,65 29,84 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 127,60 5 486 1 016,03 261,35 888,80 23 430 98,56 192 292 294,97 90,13 2.50 ex 0804 50 00 Guavas and mangoes, fresh 237,91 10 230 1 894,38 487,30 1 657,17 43 686 183,77 358 528 549,97 168,06 2.60 Sweet oranges, fresh : \ Il ll 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 30,08 1 308 242,96 62,49 211,62 5 403 23,43 44 959 70,48 20,09 No L 340/12 Official Journal of the European Communities 23 . 11 . 89 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 40,57 1 744 323,10 83,11 282,64 7 451 31,34 61 150 93,80 28,66 0805 10 25 lates, Salustianas, Vernas, \ 0805 10 35 Valencia ' lates, Maltese, \ 080510 45 Shamoutis, Ovalis, Trovita l and Hamlins I \ 2.60.3 0805 10 19  Others 20,45 879 162,88 41,90 142,49 3 756 15,80 30 828 47,28 14,45 0805 10 29 I \ \ 0805 10 39 \ l l \ 0805 10 49 \ 2.70 Mandarins (including tange \ l rines and satsumas), fresh ; \ l \ l Clementines, wilkings. and \ l \ \ I \ similar citrus hybrids, fresh : \ . \ I 2.70.1 ex 0805 20 10  Clementines 82,87 3 563 659,85 169,73 577,23 15217 64,01 124 883 191,56 58,54 2.70.2 ex 0805 20 30  Monreales and Satsumas 46,34 1 992 369,03 94,92 322,82 8 510 35,80 69 843 107,13 32,74 2.70.3 ex 0805 20 50  Mandarins and Wilkings 26,95 1 168 216,78 55,60 188,60 4 894 20,86 40 697 62,79 18,36 2.70.4 ex 0805 20 70  Tangerines and others 138,64 5961 1 103,92 283,96 965,69 25 457 107,09 208 926 320,48 97,93 ex 0805 20 90 \ \ \ \ I I I \ 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 44,69 1 921 355,87 91,54 311,31 8 206 34,52 67 352 103,31 31,57 l limonum), fresh \ l l 2.85 ex 0805 30 90 Limes (Citrus - aurantifolia), 171,38 7 369 1 364,59 351,02 1 193,72 31 469 132,37 258 260 396,16 121,06 I fresh \ \ l I I I l \ 2.90 I Grapefruit, fresh : \ \ \ I I \ I \ 2.90.1 ex 0805 40 00  white 47,96 2 062 381,94 98,24 334,11 8 808 37,05 72 285 110,88 33,88 2.90.2 ex 0805 40 00  pink 60,12 2 585 478,73 123,14 418,78 11 040 46,44 90 604 138,98 42,47 2.100 0806 10 11 Table grapes 100,06 4 302 796,78 204,95 697,00 18 374 77,29 150 797 231,32 70,68 0806 10 15Il IlIII l Il 080610 19 \ Il I l 2.110 0807 10 10 Water-melons 35,04 1 508 279,14 71,86 243,90 6 438 27,08 52 770 81,12 24,83 2.120 IIMelons (other than water I \ II i \ IImelons) IlIlIl\ IIII 2.120.1 ex 080710 90  Amarillo, Cuper, Honey 77,10 3 315 613,93 157,92 537,06 14 158 59,55 116 193 178,23 54,46 \ Dew, Onteniente, Piel de Il \ IlI II Il Sapo, Rochet, Tendral \\I Il II 2.120.2 ex 0807 10 90  Other 108,93 4 684 867,41 223,12 758,79 20 003 84,14 164165 251,82 76,95 2.130 0808 10 91 Apples 58,58 2 519 466,48 119,99 408,06 10 757 45,25 88 285 135,42 4138 \ 0808 10 93 \\\\ li IIIlIl 0808 10 99 IIIl IIIIIl 2.140 ex 0808 20 31 Pears (other than the Nashi 51,26 2 204 408,17 104,99 357,06 9 413 39,59 77 251 118,50 36,21 ex 0808 20 33 variety (Pyrus Pyrifolia)) IIIIIIIlII II\\ ex 0808 20 35li\ IIII ex 0808 20 39II Il\\IIliI li 2.150 0809 10 00 Apricots 43,38 1 883 350,00 90,12 303,81 350 33,76 64 688 101,58 29,28 2.160 0809 20 10 Cherries 135,01 5 861 1 088,44 280,10 946,54 24154 104,92 201 540 315,80 91,25 0809 20 90 IIII lili 2.170 ex 0809 30 00 Peaches 205,09 8 818 1 633,05 420,07 1 428,56 37 660 158,42 309 069 474,10 144,87 2.180 ex 0809 30 00 Nectarines 57,46 - 2497 463,46 119,19 403,10 10 350 44,72 85 878 134,39 38,81 2.190 0809 40 1 1 Plums 184,37 7 927 1 468,05 377,63 1 284,22 33 855 142,41 277 841 426,20 130,24 0809 40 19II II l \ 2.200 0810 10 10 Strawberries 452,76 19468 3 605,03 927,33 3 153,61 83 136 349,72 682 282 1 046,60 319,82 0810 10 90II I \ \ I 2.210 0810 40 30 Fruit of the species Vacci ­ 179,42 7 780 1 443,17 370,20 1 255,56 32 582 138,91 270 928 418,03 122,25 nium myrtillus \ l \ l \ 2.220 0810 90 10 Kiwi fruit (Actinidia 132,79 5 710 1 057,38 271,99 924,98 24 384 102,57 200 119 306,98 93,80 \ chinensis Planch.) \ \ \ I !! 2.230 ex 0810 90 90 Pomegranates 55,53 2 388 442,19 113,74 386,82 10 197 42,89 83 689 128,37 39,23 2.240 ex 0810 90 90 Khakis 99,12 4 262 789,30 203,03 690,46 18 202 76,56 149 382 229,14 70,02 2.250 ex 0810 90 90 Lychees 439,12 19 081 3 541,33 910,75 3 080,17 79 090 341,73 656 203 1 026,96 296,59